Citation Nr: 0005915	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  94-02 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the action taken to terminate the veteran's 
disability compensation from May 1989 to May 1990 was 
correct.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
November 1980 to May 1987, and from May 1989 to March 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which terminated the veteran's VA 
compensation benefits, effective from May 9, 1989 to May 1, 
1990, while the veteran was on active duty receiving active 
service pay, thereby creating a $2,350 overpayment of VA 
compensation benefits.  The veteran appealed.  

In September 1995, the veteran testified at a personal 
hearing held at the RO before the undersigned Member of the 
Board.  Following the hearing, the Board remanded the case to 
the RO for further development and adjudication.  The RO 
found that the termination of benefits for the period of time 
at issue was appropriate and the case has been returned to 
the Board for appellate review.  

In the instant case, the veteran has appealed the VA's 
position that he has an overpayment in VA benefits in the 
amount of $2,350 because he received such benefits while he 
was on active duty receiving active service pay and, if there 
is an overpayment, how the VA determined the amount of that 
overpayment.  He is not challenging either the resumption of 
his VA compensation or that his current disability benefits 
are being withheld because he received severance pay upon 
separation from active duty in March 1992.  The issue before 
the Board is whether the action taken by the RO to terminate 
the veteran's VA compensation benefits while he was on active 
duty receiving active service pay is correct.  


FINDINGS OF FACT

1.  The veteran initially served on active duty from November 
1980 to May 1987.  

2.  In June 1987, the RO granted the veteran entitlement to 
VA compensation benefits, effective from May 1987.  

3.  The veteran reentered active duty service on May 9, 1989 
and served until March 12, 1992.  

4.  The RO terminated the veteran's VA compensation benefits, 
effective from May 9, 1989.  


CONCLUSION OF LAW

Termination of the veteran's VA compensation benefits 
effective May 9, 1989, is appropriate.  38 U.S.C.A. 
§§ 5304(a)(c), 5305 (West 1991); 38 C.F.R. §§ 3.700(a)(1), 
3.750(c) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all relevant facts have been 
properly developed, including the RO's compliance with the 
Board's May 1996 remand, pertaining to the veteran's claim.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).  No 
further assistance to him is required to comply with the duty 
to assist as mandated by 38 U.S.C.A. § 5107(a).  

Factual Background

The veteran served on active duty from November 1980 to May 
1987, at which time he was transferred to the Temporary 
Disability Retired List.  He was awarded military retirement 
pay at the rate of $915 per month, effective from the first 
day following his separation from active duty.  

Upon separation from active duty in May 1987, he filed an 
application for VA compensation benefits.  In June 1987, the 
RO awarded him compensation benefits, in the amount of $1600 
monthly, effective from the first day following the day of 
his separation from active duty.  Due to his receipt of 
military retirement pay, payment of VA compensation was 
withheld from June 1, 1987 to August 1, 1987, effective the 
same date, his military retirement pay, in the amount of 
$915, was discontinued because the monthly VA compensation 
exceeded his retired pay.  

By rating decision of February 1988, the veteran's VA 
compensation was reduced to a combined 30 percent, effective 
from May 1988.  His monthly payments, therefore, were reduced 
to $320 per month.  In turn, his retirement benefits were 
reinstated, effective from May 1988, at the adjusted rate of 
$948.  

In February 1989, the veteran was notified at his address of 
record that he was scheduled for a routine VA physical 
examination to determine the current status of his service-
connected disabilities.  He was also informed that if he 
failed to report for the examination without an adequate 
reason, his VA benefits might be reduced or discontinued.  

The veteran failed to report for his scheduled March 1989 VA 
examination; so he was informed by VA letter, dated in late 
March 1989, which was sent to his address of record, that the 
VA proposed to reduce his compensation benefits to the rate 
of $136 per month since the VA needed the results of the 
scheduled examination to determine his continued entitlement 
to benefits.  In April 1989, the VA received from the veteran 
a statement that "I will have an exam."  

By VA letter, dated in May 1989, which was sent to his 
address of record, the veteran was notified that his 
examination was rescheduled; however, he did not report for 
the scheduled June 1989 VA examination.  By VA letter, dated 
in August 1989, sent to the veteran's address of record, he 
was advised that VA reduced his VA compensation to $136 per 
month, effective from September 1, 1989.  None of the 
aforementioned VA letters were returned to the RO by the 
postal authorities as being undeliverable.  

By VA letter, dated in July 1990 and sent to the veteran's 
address of record, the VA informed him that his benefit 
payments have been suspended, effective May 1, 1990, because 
the benefit checks mailed to him at his address of record had 
been returned as undeliverable.  A December 1990 rating 
action stopped the checks, effective May 1, 1990, and the 
veteran was so informed by VA letter of December 1990.  The 
aforementioned VA letters were not returned as undeliverable.  
In December 1990, the VA notified the U.S. Army Finance and 
Accounting Center of the suspension of VA benefits action, 
effective from May 1, 1990.  

In March 1992, the veteran submitted an application to the VA 
for additional benefits.  Accompanying his application was 
the veteran's DD Form 214 showing that he was on active duty 
from May 1989 to March 1992, at which time he was separated 
form service due to physical disability with severance pay.  

The VA notified the veteran, by VA letter dated in August 
1993, that his benefits have been terminated, effective May 
9, 1989, because he had entered active military duty on that 
date, and that the action would not change his present 
benefits, which began April 1, 1992, following his separation 
from active duty service in March 1992.  The letter further 
advised him that he had received VA disability benefits from 
May 9, 1989 to May 1, 1990, while he was on active duty, 
thereby creating an overpayment, which will have to be 
repaid.  

In response, the veteran related that there is no debt owed 
the Government because he had repaid any money owed through a 
payroll deduction while he was on active duty.  In support of 
his claim, information was submitted from the U.S. Army 
Finance and Accounting Center showing that he had been 
removed from the Temporary Disability Retirement List, 
effective February 13, 1989, and that he had been overpaid 
military retirement benefits in the amount of $1,855.86, from 
February 14, 1989 to May 8, 1989, the day before he reentered 
active duty service. The veteran's military Leave and 
Earnings Statements for August and September 1990 show 
collection actions for debt payment.  The veteran asserts 
that the debt was repaid, with interest, after eighteen 
months.  




Analysis

By regulation, not more than one award of pension, 
compensation, or emergency officers' regular or reserve 
retirement pay will be made concurrently to any person based 
on his or her own service, except as provided in 38 C.F.R. 
§ 3.803 relating to naval pension and 38 C.F.R. § 3.750(c) 
relating to waiver of retirement pay.  See 38 U.S.C.A. 
§ 5304(a); 38 C.F.R. § 3.700.  

Any person entitled to receive retirement pay based on 
service as a member of the Armed Forces may not receive such 
pay concurrently with benefits payable under the laws 
administered by the VA.  The term "retirement pay" includes 
retired pay and retainer pay.  A person may receive 
compensation upon filing with the service department 
concerned a waiver of so much of his retirement pay as is 
equal in amount to the compensation to which he is entitled.  
In the absence of a specific statement to the contrary, the 
filing of an application for compensation by a veteran 
entitled to retirement pay constitutes such a waiver.  See 
38 U.S.C.A. § 5305; 38 C.F.R. § 3.750(c).  

Pension, compensation, or retirement pay on account of his or 
her own service will not be paid to any person for any period 
for which he or she receives active service pay.  See 
38 U.S.C.A. § 5304(c); 38 C.F.R. § 3.700(a)(1).  

The veteran asserts that there is no overpayment at issue 
because he repaid any VA benefits he received while he was on 
active duty service.  He maintains that a deduction was taken 
out of his active service pay for eighteen months to satisfy 
any debt owed.  The Board does not dispute the fact that the 
veteran had debt collections taken out of his active service 
pay each month; however, the evidence from the U.S. Army 
Finance and Accounting Center and his Leave and Earning 
Statements, show that debt collection was for an overpayment 
of military retirement benefits, not for VA compensation 
benefits.  Although the veteran may sincerely believe that he 
has paid any debt owed the Government when he had the debt 
collection taken out of his active service pay, an 
overpayment of U.S. Army retirement benefits and an 
overpayment of VA compensation benefits are two very separate 
and distinct actions.  The repayment of one of the debts does 
not satisfy fulfillment of the other debt.  

The record shows that the veteran returned to active duty on 
May 9, 1989, and was released from such on March 12, 1992.  
The record shows that he received VA benefits for the months 
of May 1989 through April 1990.  The law precludes a veteran 
from receiving VA compensation while that person is receiving 
active service pay.  Inasmuch as the veteran was receiving 
both concurrently, the RO was correct in terminating payment 
of his VA compensation benefits, effective from the first day 
he went back on active duty.  

In calculating the amount owed, the RO determined how much 
the veteran was actually paid in VA compensation benefits 
from the time he entered active duty on May 9, 1989 until the 
last check cashed, for April 1990, and the amount he should 
have received.  In the veteran's case, since he was then 
receiving active service pay, he should not have received any 
VA compensation during the period at issue.  

Where, as in this case, the law and not the evidence is 
dispositive of the claim, the claim must be denied because of 
lack of legal merit or lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

The action taken to terminate the veteran's disability 
compensation during the period of his active duty service was 
appropriate and the claim is denied.  



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals


 

